ORIGINAL
       3Jn tbe Wniteb ~tates See Gharb v. United States, No. 12-911C, 2013 WL 4828589, at *6 (Fed. Cl. Sept. 9,
2013) (citing Fed. Mar. Comm'n v. S.C. State Ports Auth., 535 U.S. 743, 751 (2002)).
As the Court explained in the previous order, we cannot hear cases concerning the
actions of state or local government officials and their agents. See Vlahakis v.
United States, 215 Ct. Cl. 1018, 1018 (1978); Clark v. United States, No. 11-lOC,
2014 WL 3728172, at *9 (Fed. Cl. July 28, 2014). The allegation that the United
States is holding plaintiff's stolen property, Prop. Am. Compl. ~ 11, appears to be
based on nothing more than plaintiff's mistaken belief that the federal and
municipal governments are one and the same, see Compl. ~ 11. And plaintiff's
citation to Williamson County Regional Planning Commission v. Hamilton Bank,
473 U.S. 172 (1985), see Prop. Am. Compl. ~ 10, while in some regards
commendable considering his prose status, is irrelevant, as that case concerns the
procedures for ripening a takings claim to be brought in a U.S. district court. The
U.S. Court of Federal Claims is not a district court. See 28 U.S.C. § 171.

       In sum, plaintiff has provided no valid ground for reconsidering the dismissal
of his case. The motion is accordingly DENIED.

IT IS SO ORDERED.




                                        -2-